UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6496



LEAMON L. TATUM,

                                            Plaintiff - Appellant,

          versus


RICHARD LANHAM, Division of Corrections, Com-
missioner; JOHN SANDSTORM, Division of Correc-
tions, Inmate Citation Adjuster; THOMAS PRICE,
Division of Corrections, Inmate Citation
Adjuster; LLOYD L. WATERS, Warden; WAYNE W.
LEASE, Corrections Officer; G. WIBLE, Correc-
tions Officer,

                                           Defendants - Appellees,

          and


DIVISION OF CORRECTIONS; MARYLAND CORRECTIONAL
INSTITUTION,
                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3899-S)


Submitted:   July 10, 1997                 Decided:   July 24, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Leamon L. Tatum, Appellant Pro Se. Glenn T. Marrow, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leamon L. Tatum appeals the district court's order granting

the Defendants' motion for extension of time in which to respond to
Tatum's complaint. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED



                                2